MEMORANDUM OPINION
                                         No. 04-11-00760-CV

                                        Allison D. MOBLEY,
                                              Appellant

                                                   v.

                                     Anne Taylor NICHOLSON,
                                             Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                       Trial Court No. 0959A
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 23, 2012

AFFIRMED IN PART, DISMISSED

           In this appeal, the parties have filed a joint motion to dismiss. Their motion states they

have reached an agreement to settle and compromise their differences in this appeal. They have

asked this court to affirm the trial court’s judgment with respect to the trial court level attorney’s

fees awarded to appellee Anne Taylor Nicholson.

           The parties’ joint motion is granted. The portion of the trial court’s judgment awarding

attorney’s fees for trial court level work is affirmed, and the remainder of the appeal is
                                                                                    04-11-00760-CV


dismissed. See TEX. R. APP. P. 42.1(a)(2), 43.2(a), (f); Caballero v. Heart of Texas Pizza, L.L.C.,

70 S.W.3d 180, 181 (Tex. 2001) (per curiam). Costs of this appeal are taxed against the party

that incurred them. See TEX. R. APP. P. 42.1(d).

                                                     PER CURIAM




                                               -2-